DETAILED ACTION
Applicants' arguments and amendments, filed January 27, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections – 35 U.S.C. § 112(a) - Written Description 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 stands rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that a joint inventor, at the time the application was filed, had possession of the claimed invention.  Specifically, Applicants do not appear to have adequately described “polyvinyl caprolactam polyvinyl acetate-polyethylene glycol graft 

Written Description Remarks

Applicants argue that they have described polyvinyl caprolactam polyvinyl acetate-polyethylene glycol graft copolymer (Soluplus®) has the water solubility of 19.4 MPa1/2 in Table 1b and [0023] of the as-filed specification states that “[i]n another embodiment, the surface stabilizing agent is Precirol® ATO, which is composed of mono-, di and triglycerides of palmitostearic acid. 
Examiner disagrees. Applicants have disclosed only a single trademarked species of each of the claimed genre. The species of Soluplus® is not considered representative of the genus polyvinyl caprolactam polyvinyl acetate-polyethylene glycol graft copolymer and the species Precirol® ATO, which is mixture of mono-, di and triglycerides of palmitostearic acid is not considered representative of the claimed genre of “mono- di and triglycerides of palmitostearic acid… and mixtures thereof”. See MPEP 2163.05. 


Claim Rejections - 35 USC § 112 (b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-7, 9-15, and 20-21 stand rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, claim 1 recites “applying radiofrequency energy for a sufficient period of time” and “applying heat for a sufficient period of time”. It is unclear how a sufficient period of time is calculated. Thus, the term appears to be relative, which renders the claim indefinite. The term "sufficient" in claim 1 is a relative term that renders the claim indefinite.  The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Indefiniteness Remarks
Without agreeing with the merits of the Examiner’s rejections, and in the interests of compact and efficient prosecution, Applicant has amended claim 1 to define the water solubility of the surface stabilizing agent and the frequency range of the applied radiofrequency energy. These amendments will render the rejection moot and Applicants respectfully requests the withdrawal of the rejection.
Examiner disagrees. Applicants have not defined or provided context to the relative term “sufficient”. A sufficient period of time may be a sufficient period of time to solidify the dosage, a sufficient period of time to stabilize the dosage, a sufficient period of time to raise the temperature to a certain point. Thus, it is unclear what period of time is required by the claim, so Applicants argument is unpersuasive. 
Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7, 9-18, and 20-21 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Szymczak (U.S. 2015/0196493).
Szymczak teaches a method for making tablets comprising filling a die with powder comprising an active agent and a lossy coating comprising at least one activator 
It would have been prima facie obvious to one having ordinary skill in the art making the tablet of Szymczak to include a combination of activators given the teaching of “at least one activator”. Further, it would have been prima facie obvious to combine the prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A).
Examiner notes that the recited powder layers are not required to be different from one another, so the claims permits the same type of powder to be used for the first, second, and third (claim 16) powder layers. 

Obviousness Remarks
Applicants’ argue, “Example 3 explains the process of preparing tablets as claimed by at least employing the steps of addition to die and tamping, radiofrequency activation and heating the surface. As a result, the disintegration time as measured by USP 40-NF25 was less than 30 seconds and the friability of the tablets was less than 3 percent (15 drops of 3 tablets) using a friability apparatus outlined in USP 40-NF25. See Example 3 of the as-filed specification. Furthermore, Examples 6A and 6B, 7, 7A, 8 and 8A-8D used the process outlined in Example 3 to sinter orally disintegrating tablets with multiple powder layers. These are not exemplified in Szymczak. For the reasons, Applicant respectfully submits that the pending claims are not obvious in view of Szymczak and requests withdrawal of the rejections”.
Examiner disagrees. In response to Applicant’s argument that the references fail to exemplify certain features of instant Examples 3, 6A, 6B, 7, 7A, 8 and 8A-8D, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since Applicant has not specified any instantly claimed features which are lacking from the prior art, their argument is unpersuasive.  

Applicants argue that a determination of obviousness mandates evaluation of secondary considerations, including unexpected results. Applicants argue that Example 3 explains the process of preparing tablets as claimed by at least employing the steps of addition to the die and tamping, radiofrequency activation and heating the surface. 
Examiner disagrees. Applicants’ arguments repeatedly include limitations from the specification. Only new claim 21 requires tamping and tamping is taught by the prior art. The claims do not require radiofrequency activation. They do not require any specific amount of heat or any specific duration. Example 3 does require these things. Further, Szymczak teaches tablets having a friability of 1.68 and a disintegration time of less than 30 seconds [0208]. Accordingly, Applicants results are expected based on the prior art. Even if they were not, the instant claims would not be commensurate in scope with the instant claims as required by MPEP 716.02(d) because the instant claims do not require the active steps carried out in Example 3. For these reasons, Applicants have not met the burden places upon them in demonstrating unexpected results. See MPEP 716.02.   


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7, 9-18, and 20-21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,789,066. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it prima facie obvious to choose multiple activators from those recited in the patent (claims 13 and 14). Note that the instantly recited surface stabilizing agent includes many of the same substances taught to be activators by the patented claims and the patent recites the presence of “at least one activator” (claims 1, 8 and 23). Examiner notes that the recited powder layers are not required to be different from one another, so the claim permits the same type of powder to be used for the first, second, and third (claim 16) powder layers. 

Claims 1-7, 9-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,493,026. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would find it prima facie obvious to choose hydrogenated starch hydrolysate activator as well as a surface stabilizer, noting that the instantly recited surface stabilizing agent includes many of the same substances taught to be activators by the patented claims. Examiner notes that the recited powder layers are not required to be different from one another, so the claim permits the same type of powder to be used for the first, second, and third (claim 16) powder layers. 



Double Patenting Remarks 
Applicant’s state: “While not admitting to the correctness of these rejections, upon allowance of the claims, Applicant reserves the right to submit a suitable terminal disclaimer to overcome the double patenting rejection.
Given no specific arguments are presented against the double patenting rejections, the rejections are hereby maintained. 



Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612